          Case 1:20-cr-00161-NONE-SKO Document 47 Filed 03/10/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANGELA SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00161 NONE-SKO
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   JORGE LUIZ VELASQUEZ,                               DATE: March 17, 2021
     OMAR VELAZQUEZ LANDEROS, and                        TIME: 1:00 p.m.
15   VICTOR ROMERO GALVAN,                               COURT: Hon. Sheila K. Oberto
16                                Defendants.
17

18          This case is set for status conference on March 17, 2021. On May 13, 2020, this Court issued

19 General Order 618, which suspends all jury trials in the Eastern District of California until further

20 notice, and allows district judges to continue all criminal matters. Further, pursuant to General Order
21 611, this Court’s declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit

22 Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has
                                                                                        1
23 allowed district judges to continue all criminal matters to a date after May 2, 2021. This and previous

24 General Orders, as well as the declarations of judicial emergency, were entered to address public health

25 concerns related to COVID-19.

26          Although the General Orders and declarations of emergency address the district-wide health

27
            1
              A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00161-NONE-SKO Document 47 Filed 03/10/21 Page 2 of 5


 1 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 2 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 3 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 4 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 5 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 6 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 7 findings on the record “either orally or in writing”).

 8          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial
10 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

11 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

12 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

13 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

14 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

15 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

16          The General Orders and declaration of judicial emergencies exclude delay in the “ends of

17 justice.” 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly

18 address continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

19 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

20 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d
21 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

22 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

23 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

24 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

25 by the statutory rules.

26          In light of the societal context created by the foregoing, this Court should consider the following

27 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

28

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00161-NONE-SKO Document 47 Filed 03/10/21 Page 3 of 5


 1 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 2 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4                                                STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant JORGE

 6 LUIS VELASQUEZ, by and through defendant’s counsel of record, Peter Jones, defendant OMAR

 7 VELAZQUEZ LANDEROS, by and through defendant’s counsel of record, Scott Quinlan, and

 8 defendant VICTOR ROMERO GALVAN, by and through defendant’s counsel of record, Barbara

 9 O’Neill, seek a continuance of the current status conference to June 16, 2021 and hereby stipulate as
10 follows:

11          1.     By previous order, this matter was set for status on March 17, 2021.

12          2.     By this stipulation, defendants now move to continue the status conference until June 16,

13 2021, and to exclude time between March 17, 2021, and June 16, 2021, under Local Codes T2 and T4.

14          3.     The parties agree and stipulate, and request that the Court find the following:

15                 a)      The government has represented that the discovery associated with this case

16          includes over 14,000 pages of Bates stamped discovery and numerous wiretap recordings. All of

17          this discovery has been either produced directly to counsel and/or made available for inspection

18          and copying.

19                 b)      Counsel for defendants desire additional time to consult with their clients, to

20          review the current charges, to conduct investigation and research related to the charges, to review

21          and copy discovery for this matter, to discuss potential resolutions with their clients, to prepare

22          pretrial motions, and to otherwise prepare for trial.

23                 c)      Counsel for defendants believe that failure to grant the above-requested

24          continuance would deny them the reasonable time necessary for effective preparation, taking into

25          account the exercise of due diligence.

26                 d)      The government does not object to the continuance.

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00161-NONE-SKO Document 47 Filed 03/10/21 Page 4 of 5


 1                  e)        Additionally, given the voluminous discovery and the fact that this case involved

 2          a wiretap investigation, it is so complex that it is unreasonable to expect adequate preparation for

 3          pretrial proceedings or for the trial itself prior to June 16, 2021.

 4                  f)        Based on the above-stated findings, the ends of justice served by continuing the

 5          case as requested outweigh the interest of the public and the defendant in a trial within the

 6          original date prescribed by the Speedy Trial Act.

 7                  g)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 8          et seq., within which trial must commence, the time period of March 17, 2021 to June 16, 2021,

 9          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

10          and 18 U.S.C. § 3161(h)(7)(A), B(ii) [Local Code T2], because it results from a continuance

11          granted by the Court at defendant’s request on the basis of the Court’s finding that the ends of

12          justice served by taking such action outweigh the best interest of the public and the defendant in

13          a speedy trial.

14          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

15 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

16 must commence.

17          IT IS SO STIPULATED.

18

19
      Dated: March 8, 2021                                     MCGREGOR W. SCOTT
20                                                             United States Attorney
21
                                                               /s/ ANGELA SCOTT
22                                                             ANGELA SCOTT
                                                               Assistant United States Attorney
23

24
      Dated: March 8, 2021                                     /s/ per email authorization
25                                                             PETER JONES
26                                                             Counsel for Defendant
                                                               JORGE LUIS VELASQUEZ
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:20-cr-00161-NONE-SKO Document 47 Filed 03/10/21 Page 5 of 5


 1   Dated: March 8, 2021
                                                     /s/ per email authorization
 2                                                   SCOTT QUINLAN
                                                     Counsel for Defendant
 3                                                   OMAR VELAZQUEZ
                                                     LANDEROS
 4

 5

 6   Dated: March 8, 2021                            /s/ per email authorization
 7                                                   BARBARA O’NEILL
                                                     Counsel for Defendant
 8                                                   VICTOR ROMERO GALVAN

 9
10                                       FINDINGS AND ORDER

11
     IT IS SO ORDERED.
12

13 Dated:     March 9, 2021                               /s/   Sheila K. Oberto   .
                                                UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME      5
30    PERIODS UNDER SPEEDY TRIAL ACT
